 In the Matter of E. B. & A. C. WHITING COMPANYandTExTII.EWORKERSUNION OF AMERICA, C. I. O.Case No. 1-R-1682.-Decided January 5, 1944Mr. Edmund T. Blake,of Boston,Mass., forthe Company.Mr. Harold Daoust,of Winooski, Vt., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofE. B. & A. C. Whiting Company, Burlington, Vermont, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Thomas H. Ramsey, TrialExaminer.Said hearing was held at Burlington, Vermont, on De-cember 8,1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYE. B. & A. C. Whiting Company operates a plant at Burlington,Vermont, where it is engaged in the manufacture of fibres for brushes.The Company purchases raw materials valtied in excess of $100,000 an-nually, 50 percent of which is shipped to it from points outside theState of Vermont. The Company produces products valued in excessof $100,000 annually, about 90 percent 'of which is shipped to, pointsoutside the State of Vermont. The Company admits that it is engaged54 N. L. R. B., No. 43.335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDin commerce within the meaning, of'the National Labor RelationsAct.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining representative of its employees until such time asthe Union is certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.QV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company,including watchmen,2 but excluding office and clerical employees,executives, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE D}H'ERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-iThe Regional Director reported that the Union presented 94 authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company's payrollfor the period ending November 11, 1943, which contains 294 names in theappropriate unit.2 The watchmen are not militarized. E.B.& A. C. WHITING COMPANY337tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with E. B. & A. C.Whiting Company, Burlington, Vermont, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the First Region acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Textile Workers Union of America, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining.567900-44--vol. 54--23